Case 2:20-cv-01863-DMG-DFM Document 40 Filed 08/10/20 Page 1 of 1 Page ID #:150




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9                                                  Case No.: CV 20-1863-DMG (DFMx)
     WILLIAM BERRY,
10                                                  ORDER RE DISMISSAL OF ACTION
                 Plaintiff,                         WITH PREJUDICE [39]
11
12               vs.
13
     RAJESH B. BERA, an individual;
14   RANJAN R. BERA, an individual;
15   SABINA R. BERA, and individual,
     RISHA R. BERA, an individual; and DOES
16
     1-10,
17
18               Defendants.

19
20         Pursuant to Fed. R. Civ. P. 41, and based on the joint stipulation of the parties,
21         IT IS HEREBY ORDERED THAT Plaintiff William Berry’s action against
22   Defendants Rajesh B. Bera, Ranjan R. Bera, Sabina R. Bera, and Risha R. Bera is
23   dismissed with prejudice. Each party will bear their own fees and costs.
24
25   DATED: August 10, 2020                        ________________________________
26                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
27
28


                                                 -1-
